internal_revenue_service number release date index number -------------------------- ----------------------------------------- ------------------ -------------------------- ---------------------------- in re ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-104752-08 date date legend legend decedent spouse ira trust court state law state year year year date date ------------------------------ ---------------------------------- ------------------------------------ --------------------------------------------------------------------- ------------ -------------------------------------------------------- ------------------------------------------ ----------- ------- ------- ------- ------------------ --------------------- dear --------------------------------- this is in response to your authorized representative's letter dated date and subsequent correspondence requesting rulings under sec_2518 and sec_2056 of the internal_revenue_code the facts submitted and the representations made are as follows in year decedent and spouse were married prior to her marriage to spouse decedent opened an individual_retirement_account the ira on date in year decedent and spouse entered into a prenuptial agreement pursuant to paragraph c ii of the agreement decedent agreed to establish a_trust trust under the terms of her last will for the benefit of spouse and to designate trust as the beneficiary of the ira plr-104752-08 on date decedent also executed her last will item iv of the will provides for the creation of trust and the designation of trust as the beneficiary of the ira item iv further provides that spouse is to receive all of the net_income from trust in quarter annual installments for his lifetime upon spouse’s death trust will terminate and the trust estate which consists of the ira will be distributed to trust an intervivos trust decedent created prior her marriage to spouse article fifth of trust provides that upon decedent’s death the trust estate is to be distributed in equal shares to decedent’s four children children as shall then be living free of trust if the child has reached age and to be held in trust if the child has not reached age in year when decedent transferred the ira to another custodial_account decedent executed a new beneficiary designation form designating children as beneficiaries of the ira with each child to be paid in equal shares decedent did not designate any contingent beneficiaries on the form article dollar_figure of the ira custodial agreement provides that if the beneficiaries listed on the beneficiary designation form predecease decedent decedent’s estate will be the beneficiary of the ira decedent died on date in year survived by spouse and children within nine months of decedent’s death children disclaimed their interests in the ira in writing delivered the disclaimers to the executors of decedent’s estate and filed the disclaimers with court it has been represented that children did not accept any of the income or other_benefits of the disclaimed property prior to executing the disclaimers as a result of these disclaimers by operation of state law article dollar_figure of the ira custodial agreement and by specific_bequest in item iv of the will the ira passed to trust upon spouse’s death trust will terminate and the trust estate which consists of the ira will be distributed to trust and then pursuant to the terms of trust in equal shares to children either outright or in further trust depending upon each child’s age children did not disclaim their interests in trust state law provides in relevant part that the term property includes any interest in property and any power over or right with respect to the property any person to whom an interest in property is transferred or who succeeds to property by contract or by operation of law may renounce the property in whole or in part a renunciation must be made by a written instrument that describes the renounced property declares the renunciation and the extent of it and is signed by the person making the renunciation the written instrument must be received by the transferor of the property the transferor's legal_representative or other holder of title to the property not later than the date which is nine months after the later of the date of the transfer or the day on which the person making the renunciation reaches the age of the instrument may also be filed in the probate_court of the county in which proceedings concerning the transferor's estate are pending or in which they could be commenced an instrument so filed in the probate_court shall be conclusively presumed to have been received by the personal representative of the transferor's estate not later than the date of such filing but earlier receipt may be shown a renunciation causes the renounced property to pass as if the plr-104752-08 person renouncing had predeceased the decedent a renunciation relates back for all purposes to the date of the decedent’s death the following rulings have been requested the disclaimers executed by children are qualified disclaimers for purposes of trust qualifies as a qualified_terminable_interest_property qtip_trust under sec_2518 sec_2056 as a result of the disclaimers executed by children the ira passing to trust will be treated as passing directly from decedent to spouse and therefore will qualify for the estate_tax_marital_deduction under sec_2056 law and analysis sec_2501 provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest will be treated for gift estate and generation-skipping_transfer_tax purposes as if the interest had never been transferred to such person sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer and passes either to the decedent's spouse or to a person other than the person making the disclaimer under sec_25_2518-2 of the gift_tax regulations if a disclaimer made by a person other than the surviving_spouse is not effective to pass completely an interest in property to a person other than the disclaimant because i the disclaimant also has a right to receive such property as an heir at law residuary beneficiary or by other plr-104752-08 means and ii the disclaimant does not effectively disclaim these rights the disclaimer is not a qualified_disclaimer with respect to the portion of the disclaimed property which the disclaimant has a right to receive thus for example if a disclaimant who is not a surviving_spouse receives a specific_bequest of a fee simple interest in property and as a result of the disclaimer of the entire_interest the property passes to a_trust in which the disclaimant has a remainder_interest then the disclaimer will not be a qualified_disclaimer unless the remainder_interest in the property is also disclaimed under sec_2046 provisions relating to the effect of a qualified_disclaimer for purposes of chapter are found in sec_2518 sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate except as limited by sec_2056 is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction is allowed under sec_2056 with respect to such interest sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under this paragraph applies decedent designated children as the beneficiaries of the ira on the ira beneficiary designation form children executed written disclaimers within nine months of decedent’s death in which they disclaimed their interests in the ira delivered the disclaimers to the executors of decedent’s estate and filed the disclaimers with court it has been represented that the disclaimers are valid under state law under state law children are deemed to have predeceased decedent pursuant to article dollar_figure of the ira custodial agreement decedent’s estate is the beneficiary of the ira further pursuant to item iv of decedent’s will trust is the beneficiary of the ira upon spouse’s death trust will terminate and the trust estate which consists of the ira will be distributed to trust and then pursuant to the terms of trust in equal shares to children either outright or in further trust children did not disclaim their interests in trust and therefore children did not disclaim their entire_interest in the ira therefore based upon the facts submitted and the representations made we conclude plr-104752-08 that children’s disclaimers are not qualified disclaimers for purposes of sec_2518 see sec_25_2518-2 in order for trust to qualify as a qtip_trust under sec_2056 the ira must have passed from decedent in this case for federal gift_tax purposes children have made a taxable gift of the fair_market_value of the ira and accordingly for federal estate_tax purposes the ira passed from the children not decedent therefore based upon the facts submitted and the representations made we conclude that trust does not qualify as a qtip_trust under sec_2056 and accordingly decedent’s estate is not entitled to a marital_deduction for the trust estate of trust under sec_2056 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes
